Title: To John Adams from Patrick Henry, 5 March 1778
From: Henry, Patrick
To: Adams, John


     
      My dear Friend
      Wms. burgh in Virga. March 5th. 1778
     
     Capt. Le Maire the Bearer tells me he saw you in Paris. In Hopes this may find you there, I write, not so much to tell you any thing of public Importance (for we have not much News) as to revive that Correspondence which Time, Distance of Situation and important Avocations have almost worn out. The Marquiss Fayette, Genl. Conway and many other french officers are gone to Canada Report says, where the Dispositions of the People are strongly for us. St. Johns is said to be seized by them and all the Royal Stores there abouts. This they’ve been encouraged to do by Burgoyne’s Defeat. Our party sent thither consists of 300 men, expecting to be joined by great Numbers tired of English Tyranny. General Washingtons Army I hope will be reinforced in the Spring, but the Want of many Articles of Clothe’s Tents &c. will retard our Recruits. ’Tis in our Power to crush the Enemy, but we have our Difficultys. Pennsylvania contains many Torys who are more fatal Enemys to us than the British. The other States are firm, but find many Difficultys in marching Troops great Distances. However I hope Genl. Howe will find warm Work next Campaign.
     Is it possible that Britain can overawe Europe so as to prevent the Commerce which America offers from being accepted. Do not the French see that the american War only prevents Revenge falling on them for the supposed Succours sent us? Will you tell me whether there is to be War in Europe? It has been long expected, and will be fortunate for us.
     By this Conveyance I write to your venerable Colleague to assist Wm. Lee Esqr. Agent for our State in procuring Credit for Cannon Musquets &c. &c. as per Invoice sent by Capt. Le Maire. Will you plan to lend your Aid? Monsieur Loyauté our Inspector general of Military Stores &c. has written to his Father who I understand bears the same office in France, to assist in having them sent. Formally the British Ships at present so closely block up our Trade, that our Tobaco (great Quantitys of which are ready to go to Sea) is almost useless. The State has a large Quantity which with the first opportunity will go to Nantz to pay what may be advanced for us. Ocracock Inlet in No. Carolina affords pretty safe Trade for small Vessells. Thro’ that place I wish Capt. Le Maire to come with the military Stores. He carrys a good Pilot with him. May I hope for a Letter now and then from you? Twill be a great Favor. I have a State Agent at Cape Francoise, who will safely convey your Letters to me.
     No doubt you have heard that Genl. Burgoyne and his Army are detain’d ’til the British court ratify the Convention of Saratoga. The Measure is just and right, and Congress were led to it from a Certainty that Burgoyne intended to break his Engagement, upon frivolous pretences, of which he foolishly gave previous Notice. I pray God to keep you and the great and good man your Coadjutor. May your Labors prove fortunate and happy for our common Country which already owes you so many Obligations. Farewell my dear Sir yrs.
     
      P. Henry
     
     
      The English Newspapers will be very acceptable with some good political Tracts. They are of Importance to our People.
     
     P.H
    